                        Case 2:20-cv-00230-TLN-KJN Document 22 Filed 08/26/21 Page 1 of 2


                    1 DOWNEY BRAND LLP
                      SEAN J. FILIPPINI (SBN 232380)
                    2 sfilippini@downeybrand.com
                      DAVID M. FOX (SBN 305147)
                    3 dfox@downeybrand.com
                      621 Capitol Mall, 18th Floor
                    4 Sacramento, California 95814
                      Telephone:    916.444.1000
                    5 Facsimile:    916.444.2100

                    6 Attorneys for UTILITY TELECOM GROUP,
                      LLC, UTILITY TELEPHONE, INC., and
                    7 JASON MILLS

                    8 iCommLaw
                      ANITA TAFF-RICE (SBN 186039)
                    9 anita@icommlaw.com
                      1547 Palos Verdes #298
                   10 Walnut Creek, CA 94597
                      Telephone:    415.699.7885
                   11 Facsimile:    925.274.0988

                   12 Attorneys for Plaintiff JONATHAN FINESTONE
DOWNEY BRAND LLP




                   13

                   14                                UNITED STATES DISTRICT COURT

                   15                                EASTERN DISTRICT OF CALIFORNIA

                   16

                   17 JONATHAN FINESTONE                                    Case No. 2:20-cv-00230-TLN-KJN
                   18                  Plaintiff,                           AMENDED SCHEDULING ORDER
                   19           v.

                   20 UTILITY TELECOM GROUP, LLC,
                      UTILITY TELEPHONE, INC., JASON
                   21 MILLS, and DOES 1-10,

                   22                  Defendants.

                   23

                   24           Based upon the Parties’ Stipulation and good cause appearing therefore, the Court hereby

                   25 issues the following Amended Scheduling Order to govern the remainder of this litigation:

                   26
                        Event                                          Deadline
                   27
                        Fact Discovery Cut-Off                         November 15, 2021
                   28

                                                                        1
                                                               SCHEDULING ORDER
                        Case 2:20-cv-00230-TLN-KJN Document 22 Filed 08/26/21 Page 2 of 2


                    1
                        Initial Expert Disclosures Due           December 1, 2021
                    2
                        Supplemental Expert Disclosures Due      January 4, 2022
                    3
                        Hearing Date on Motion for Judgment on   December 16, 2021, 2:00 p.m.
                    4   the Pleadings
                    5   Expert Discovery Cut-Off                 February 1, 2022
                    6   Law and Motion Cut-Off, Including Any    March 14, 2022 filing deadline, with
                    7   Dispositive Motions                      any motions to be heard by March 10,
                                                                 2022
                    8

                    9         IT IS SO ORDERED
                   10

                   11 Dated: August 26, 2021

                   12                                                Troy L. Nunley
DOWNEY BRAND LLP




                                                                     United States District Judge
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28

                                                                 2
                                                          SCHEDULING ORDER
